     Case 3:19-cv-02009-LAB-BGS Document 1 Filed 10/18/19 PageID.1 Page 1 of 30




 1
     CARLSON LYNCH, LLP
     Edwin J. Kipela (Pro Hac Vice Pending)
 2   ekilpela@carlsonlynch.com
 3   (Eddie) Jae K. Kim (CA Bar #236805)
     ekim@carlsonlynch.com
 4   Eric D. Zard (Ca Bar # 323320)
 5   ezard@carlsonlynch.com
     1350 Columbia Street, Suite 603
 6   San Diego, CA 92101
 7   Telephone: 619-762-1903
     Facsimile: 619-756-6991
 8   Attorneys for Plaintiffs and the Proposed Class
 9
                               UNITED STATES DISTRICT COURT
10                           SOUTHERN DISTRICT OF CALIFORNIA
11

12   WILLIAM MONDIGO and                             Case No. '19CV2009 BEN BGS
13   RICHARD FAMIGLIETTI,                            CLASS ACTION COMPLAINT
     individually and on behalf of all others
14   similarly situated,                             JURY TRIAL DEMANDED
15
               Plaintiffs,
16   v.
17
     EPSON AMERICA, INC.
18
19   Defendant.
20

21         Plaintiffs William Mondigo and Richard Famiglietti, individually and on

22 behalf of all others similarly situated, bring this Complaint against Epson America,

23 Inc., (“Epson” or “Defendant”) and allege as follows:

24        I.         NATURE OF THE CASE

25         1.        This is a class action brought to seek redress on behalf of all persons

26 and entities who purchased an Epson Printer and suffered harm as result of Epson’s
27 anti-competitive, unfair, fraudulent and oppressive and illegal conduct.

28
                                                 1
                                      CLASS ACTION COMPLAINT
                                                                   Case No.
     Case 3:19-cv-02009-LAB-BGS Document 1 Filed 10/18/19 PageID.2 Page 2 of 30




 1        2.     Specifically, Epson engaged, and continues to engage, in a systematic
 2 campaign of disabling Epson printers when the owner attempts to use non-Epson ink

 3 cartridges in an effort to improperly and illegally quash competition from third-party

 4 manufacturers. To carry out this scheme, Epson designed and delivered software

 5 and/or firmware Updates to Epson printers that purposely disabled those printers

 6 with non-Epson printer cartridges installed. For many users, these software updates

 7 effectively ruined their printers. For others, the updates forced them to purchase

 8 Epson ink cartridges, which are significantly more expensive than third-party

 9 cartridges.

10        3.     There is nothing inherently wrong with the third-party ink cartridges
11 that causes them to fail or that precludes their use in Epson printers. Indeed, these

12 cartridges function without issue on Epson printers that do not have the Updates

13 installed.

14        4.     Epson never informed Epson printer owners that the Updates would
15 prevent their printers from working if they had third-party ink cartridges installed.

16 To the contrary, the Epson Software License informs consumers that the software

17 and/or firmware Updates will improve the printers and fix known issues.

18        5.     Epson’s actions violate the federal Computer Fraud and Abuse Act
19 (“CFAA”), 18 U.S. C. § 1030, the Connecticut Unfair Trade Practices Act

20 (“CUTA”), the California Unfair Competition Law (“UCL”), Cal. Bus. & Prof. Code

21 §§ 17200, et seq., the California False Advertising Law (“FAL”), Cal. Bus. & Prof.

22 Code §§ 17500, et seq. and California Computer Penal Code § 502 (Unauthorized

23 access to computers, computer systems and computer data).

24      II.      PARTIES
25        Plaintiffs
26        6.     Plaintiffs William Mondigo purchased and owns an Epson WorkForce
27 WF-3640 All-in-One Printer. He is a resident of San Diego, California. Plaintiffs

28 Mondigo carefully reviewed the printer specifications before he chose to purchase
                                              2
                                  CLASS ACTION COMPLAINT
                                                                Case No.
     Case 3:19-cv-02009-LAB-BGS Document 1 Filed 10/18/19 PageID.3 Page 3 of 30




 1 the Epson WorkForce WF-3640 All-in-One Printer.            The specifications did not
 2 disclose that Epson would disable the printer if he used third-party ink cartridges.

 3        7.     Plaintiffs Richard Famiglietti purchased and owns an Epson XP-830
 4 Small-in-One® printer. He is a resident of Waterbury, Connecticut.           Plaintiffs
 5 carefully reviewed the printer specifications before he chose to purchase the Epson

 6 XP-830 Small-in-One® printer.        The specifications did not disclose that Epson
 7 would disable the printer if he used third-party ink cartridges.

 8        Defendant
 9        8.     Defendant Epson America, Inc. is headquartered in Long Beach,
10 California.   Epson is the American subsidiary of Seiko Epson Corporation, a
11 Japanese corporation. Epson America, Inc. is incorporated in the State of California.

12 Epson America, Inc. is responsible for selling and marketing Epson printers in the

13 United States.

14        9.     information and belief, Epson’s conduct emanated from its
15 headquarters in Long Beach, California and the Epson employees/personnel

16 responsible for this conduct are located at Epson’s California headquarters.

17     III.      JURISDICTION AND VENUE
18        10.    This Court has federal question subject-matter jurisdiction pursuant to
19 18 U.S.C. § 1331 because Plaintiffs alleges that Epson violated the Computer Fraud

20 and Abuse Act, 18 U.S.C. § 1030 et seq.

21        11.    This Court has subject-matter jurisdiction pursuant to the Class Action
22 Fairness Act, 28 U.S.C. § 1332(d) in that the matter in controversy exceeds the sum

23 or value of $5,000,000, exclusive of interest and costs, there are at least 100 members

24 of the proposed class, and at least one member of the class is a citizen of a different

25 state than Defendant. Further, greater than two-thirds of the members of the Classes

26 resides in states other than the state in which Defendant is a citizen.
27        12.    This Court also has supplemental jurisdiction over the state law claims
28 pursuant to 28 U.S.C. § 1367(a) because all the claims alleged form part of the same
                                              3
                                   CLASS ACTION COMPLAINT
                                                                 Case No.
     Case 3:19-cv-02009-LAB-BGS Document 1 Filed 10/18/19 PageID.4 Page 4 of 30




 1 case or controversy.

 2         13.    Venue is proper in this district pursuant to 28 U.S. C. §§ 1391(b)(2) and
 3 1391(d) because a substantial part of the events and omissions giving rise to the

 4 claims emanated from activities within this District.

 5     IV.        FACTUAL ALLEGATIONS
 6         14.    Epson markets and sells printers and Epson ink cartridges in the United
 7 States.   Consumers can purchase printers directly from Epson or directly from
 8 retailers such as Staples, Best Buy, Walmart, Amazon and others.

 9         15.    The printers, usually, come with ink cartridges but those ink cartridges
10 will eventually need to be replaced as the printer is used. The sale of replacement

11 ink cartridges is an important source of revenue and profit for Epson as Epson ink

12 cartridges range in price from approximately $10 to $150 or more for high-end

13 printers. In many cases, the cost of replacement cartridges over the life of a printer

14 is significantly larger than the cost of the printer itself.

15         16.    Original Equipment Manufacturer (“OEM”) ink cartridges for the
16 Epson XP-830, ink code 410, cost approximately $12.99 for a single black, cyan,

17 magenta or yellow ink cartridge. A set of four standard ink cartridges typically costs

18 approximately $48.29.1         A 410XL capacity ink cartridge for the XP-830 costs
19 between $18.99 and $24.99. As shown in the graphic below, a set of four XL

20 cartridges costs between $75.96 (four (4) cartridges at $18.99 each) to $82.96 (three

21 (3) cartridges at $18.99 and one (10 cartridge at $24.99):

22

23

24

25

26
27
   1
      Epson, Epson Expression Premium XP-830 Small-in-One All-in-One Printer Ink,
28 https://epson.com/InkFinder/i/C11CE78201 (last accessed Oct. 14, 2019).
                                                4
                                    CLASS ACTION COMPLAINT
                                                                  Case No.
     Case 3:19-cv-02009-LAB-BGS Document 1 Filed 10/18/19 PageID.5 Page 5 of 30



     Color                                                                             Ink Code               Our Price                    Qty                          Change Qty

 1

 2
              Epson 4 10, Black Ink
              Cartridge
                                                                                           410                  $12.99                         0
                                                                                                                                                                         a ll
 3

 4   •        Epson 410, Photo Black Ink
              Cartridge




              Epson 41 0, Cyan Ink
              Cartridge
                                                                                           410




                                                                                           410
                                                                                                                $12.99




                                                                                                                $12.99
                                                                                                                                               0




                                                                                                                                               0
                                                                                                                                                                         a ll
                                                                                                                                                                         a ll
 5

 6            Epson 41 0, Magenta Ink
              Cartridge
                                                                                           410                  $12.99                         0
                                                                                                                                                                         a ll
 7            Epson 410, Yellow Ink
              Cartridge
                                                                                           410                  $12.99                         0
                                                                                                                                                                         a ll
 8

 9
              Epson 410, Photo Black and Color Ink Cartridges,
              C/M/Y and Photo Black 4-Pack
                                                                                           410                  $48.29                         0
                                                                                                                                                                         a ll
10
     Color                                                                           Ink Code                Our Price                    Qty                         Change Qty

11

12   0       Epson 41OXL, Black Ink Cartridge, High
             Capacity
                                                                                       410X L                 $24.99                       0
                                                                                                                                                                        a ll
13   0       Epson 41OXL, Photo Black Ink Cartridge, High
             Capacity
                                                                                       410XL                  $18.99                       0
                                                                                                                                                                        a ll
14           Epson 41 OXL, Cyan Ink Cartndge, High
             Capacity
                                                                                       4 10XL                 $ 18.99                      0
                                                                                                                                                                        a ll
15

16
             Epson 41 OXL, Magenta Ink Cartridge, High
             Capacity
                                                                                       41 0XL                 $18.99                       0
                                                                                                                                                                        a ll
17           Epson 410XL, Yellow Ink Cartridge, High
             Capacity
                                                                                       4 10XL                 $18.99
                                                                                                                                           0
                                                                                                                                                                        a ll
18
19
                   17.                Third-party ink cartridges for the Epson XP-830 cost substantially less.
20
     For instance, on Amazon, it is possible to purchase a 5-pack of 410XL Lemero
21
     remanufactured ink cartridges for only $34.99.2
22                                                               Lemero Remanufact ured Ink Cartridge Replacement fo r Epson 41 0XL ( Black,Cya n,Magent a,Yellow , 5-Pack )
                                                             by Lemero


23                                                           s34 99    ..rprime
                                                             FREE Delivery by Sat, Nov 3
                                                                                                                                                ~ with co upon


24

25

26
27
   2
       Amazon, https://www.amazon.com/s?k=Epson+xp+830+ink+cartridge+replacements&url
28 =searchalias%3Delectronics&ref=nb_sb_noss (last accessed Oct. 14, 2019).
                                               5
                                                                            CLASS ACTION COMPLAINT
                                                                                                                                  Case No.
     Case 3:19-cv-02009-LAB-BGS Document 1 Filed 10/18/19 PageID.6 Page 6 of 30




 1
                    18.          Similarly, Original Equipment Manufacturer (“OEM”) ink cartridges
 2
     for the Epson WF-3640, ink code 252, cost approximately $19.99 for a single black,
 3
     or $12.99 for a singhe cyan, magenta or yellow ink cartridge. A set of four standard
 4
         Color                                                                 Ink Code        Our Price       Change Qty
 5

 6               Epson 252, Black and Color Ink Cartridges, C/M/Y/K
                 4-Pack
                                                                                 252            $56.15

                                                                                                               •   0
                                                                                                                       a
 7

 8
                 Epson 252 Black Ink Cartridges, 2
                 Pack
                                                                                 252            $37.99

                                                                                                               •   0
                                                                                                                       a
 9               Epson 252, Black Ink
                 Cartridge
                                                                                 252            $19.99

                                                                                                               •   0
                                                                                                                       a
10

11
                 Epson 252, Cyan Ink
                 Cartridge
                                                                                 252            $12.99

                                                                                                               •   0
                                                                                                                       a
12

13
                 Epson 252, Magenta Ink
                 Cartridge
                                                                                 252            $12.99

                                                                                                               •   0
                                                                                                                       a
14               Epson 252, Yellow Ink
                 Cartridge
                                                                                 252            $12.99

                                                                                                               •   0
                                                                                                                       a
15

16
                 Epson 252, Color Ink Cartridges, C/M/Y 3-
                 Pack
                                                                                 252            $36.19

                                                                                                               •   0
                                                                                                                       a
                                                       3
17 ink cartridges typically costs approximately $56.15.

18
19

20

21                  19.          Third-party ink cartridges for the Epson WF-3640 cost substantially
22 less. For instance, on Amazon, it is possible to purchase a 5-pack of remanufactured
                                    4
23 ink cartridges for less than $30.

24

25

26
     3
           Epson,     Epson       WorkForce     WF-3640         All-in-One Printer                                     Ink,
27 https://epson.com/InkFinder/i/C11CD16201 (last accessed Oct. 14, 2019).
   4
     Amazon, https://www.amazon.com/s?k=replacement+ink+WF-3640&ref=nb_sb_noss_2
28 (last accessed Oct. 14, 2019).
                                                6
                                                                      CLASS ACTION COMPLAINT
                                                                                                    Case No.
     Case 3:19-cv-02009-LAB-BGS Document 1 Filed 10/18/19 PageID.7 Page 7 of 30




 1                  M:Hl:H
 2

 3

 4

 5
                                                                                   Sponsored   rI1
                    JARBO Remanufactured Ink
                                                                                   LEMERO Remanufactured Ink
 6                  Cartridge Replacement for Epson                                Cartridges Replacement for Epson
                    252XL 252 XL 1252 T252XL to use                                252 252XL for Workforce WF-
 7                  with Workforce WF-3640 WF-...                                  7720 WF-7710 WF-3640 WF-...
                    ··••*v134
                    s2399
                                                                                   • •••• v,
                                                                                   s2599
 8
                    ,.' prime Get it as soon as Fri, Oct 18                        ,1prime Get it as soon as Fri , Oct 18
                    FREE Shipping by Amazon                                        FREE Shipping by Amazon
 9

10

11

12
              20.   In its 2018 Annual Report, Seiko Epson Corporation acknowledges
13
     that, “Third parties also supply ink cartridges and other printer consumables that can
14
     be used in Epson printers.”5
15
              21.   The Epson 2018 Annual Report further acknowledges that third-party
16
     ink cartridges could cut into its bottom line and could result in its losing market
17
     share.
18
              22.   In that report, however, Epson does not discuss disabling printers to
19
     increase market share.                       Instead, the report suggests more benign methods for
20
     achieving that goal such as “emphasiz[ing] the quality of genuine Epson brand” ink
21
     cartridges, “enhance[ing] customer experience and develop[ing] new products like
22
     printers with “high capacity ink tanks.” Id. Epson goes far beyond these measures.
23
     It actively interferes with the functioning of third-party ink cartridges installed in
24
     Epson printers, that it acknowledges “can be used” by installing firmware and
25
     software Updates that prevent them from working in order to quash competition.
26
27
   5
     Seiko Epson Corporation, 2018 Annual Report (“Epson 2018 Annual Report”), 18, available at
28 https://global.epson.com/IR/library/pdf/ar2018.pdf (last accessed Oct. 14, 2019).
                                                   7
                                                              CLASS ACTION COMPLAINT
                                                                                                 Case No.
     Case 3:19-cv-02009-LAB-BGS Document 1 Filed 10/18/19 PageID.8 Page 8 of 30




 1         The Firmware/Software Updates
 2         23.    A printer owner must agree to Epson’s software license when
 3 purchasing and using and Epson printer. The second paragraph of that license states

 4 that “Epson may, however, from time to time, issue updated versions of the Software

 5 and the Software may automatically connect to Epson or third-party servers via the

 6 Internet to check for available Updates to the Software, such as bug fixes, patches,

 7 upgrades, additional or enhanced functions, plug-ins and new versions (collectively,

 8 “Updates”) and may either (a) automatically electronically update the version of the

 9 Software that you are using on your personal device or (b) give you the option of

10 manually downloading applicable Updates.”6

11         24.    The Software License covers “any related documentation, firmware, or
12 Updates.”7

13         25.    Certain updates require the user to agree to the EPSON EULA EN
14 10/30/2009 Seiko Epson Corporation Software License Agreement. That license

15 does not discuss software Updates or fixes, except to state that any license includes

16 any future Updates.

17         26.     Under the terms of Epson’s software licenses, Plaintiffs (and any other
18 Epson Pinter user who downloaded Epson software) authorized Epson to access their
19 printers to apply fixes and upgrades. The Software licenses do not alert owners that

20 these software Updates might freeze their machine if they have third-party ink

21 cartridges installed. Instead, they promise fixes and improvements.

22         27.    Plaintiffs and other Epson printer owners did not authorize Epson to
23 disable their printer to prevent them from using cheaper third-party alternatives to

24 Epson’s OEM ink cartridges. Instead, Epson exceeded its authority when it disabled

25 their printers (and the Class and Subclasses’ printers, as defined below.)

26
27   6
     Epson, Software License Agreement, available at https://epson.com/SoftwareLicenseAgreement
   (last accessed Oct. 14, 2019).
28 7 Id.
                                                 8
                                    CLASS ACTION COMPLAINT
                                                                    Case No.
     Case 3:19-cv-02009-LAB-BGS Document 1 Filed 10/18/19 PageID.9 Page 9 of 30




 1        Epson’s Misrepresentations and Omissions
 2        28.    Epson made misrepresentations and omissions regarding Epson
 3 printers and the use of third-party ink cartridges.

 4        29.    Specifically, after Updates are installed to detect and disable third-party
 5 ink cartridges, Epson printers display a message claiming that the printer did not

 6 “recognize” a third-party ink cartridge when installed.

 7        30.    The error message that the printers displayed after Updates were
 8 installed, misrepresented the cause of the printer issue, suggesting that the previously

 9 functioning third-party cartridges were broken or not installed properly when,

10 instead, the updated software simply disables replacement ink cartridges that would

11 otherwise work.

12        31.    These error messages are in direct contradiction to Epson’s
13 representations to Plaintiffs and class members that its software and firmware

14 Updates were intended to fix or improve printer functionality.

15        32.    Furthermore, Epson misrepresented to Plaintiffs and class members
16 that third-party cartridges were incompatible, when those cartridges would have

17 worked in Epson printers and were compatible until Epson intentionally altered the

18 software that controlled Epson printers.
19        33.    Epson neglected to inform Plaintiffs and others like them that accepting
20 Updates would potentially disable their machine and, at the very least, force them

21 into purchasing Epson ink cartridges.

22        34.    Epson’s decision not to inform Plaintiffs and others like them that the
23 Updates would disable their printers if they attempted to use third-party ink

24 cartridges was made and implemented from its headquarters in California.

25        Epson’s Unfair and Oppressive Conduct
26        35.    Epson’s actions were contrary to public policy as set forth in the federal
27 Computer Fraud and Abuse Act (“CFAA”), 18 U.S. C. § 1030 and the California

28
                                               9
                                   CLASS ACTION COMPLAINT
                                                                  Case No.
     Case 3:19-cv-02009-LAB-BGS Document 1 Filed 10/18/19 PageID.10 Page 10 of 30




 1 Penal Code § 502, which prohibit computer intrusions that damage or disable

 2 computer equipment including Epson printers.

 3         36.   Epson used its ability to access and alter their programming to disrupt
 4 the functioning of the Epson Printers to suppress competition.

 5         37.   Epson’s conduct caused harm to Plaintiffs and other Epson printer
 6 owners by forcing them to buy more expensive OEM cartridges and by rendering

 7 their less expensive cartridges useless as means for Epson to maintain its market

 8 share and profits.

 9         38.   There were reasonable alternatives to Epson’s conduct, which are listed
10 in the Epson 2018 Annual Report. Epson could have created reasons for Epson users

11 to choose its ink cartridges. It could emphasize that Epson printers are of higher

12 quality. Epson could have won over customers by providing superior customer

13 experiences or by providing alternatives to its customers rather than by secretly

14 causing functioning printers with functional ink cartridges installed to stop working.

15         39.   Epson’s conduct was intentional and designed to suppress competition,
16 and resulted in forcing Epson customers to pay for Epson’s more expensive ink.

17         40.   Epson was able to take unfair advantage of Plaintiffs and others like
18 them by rendering their printers non-functional and providing misleading error
19 messages.

20         41.   Epson’s conduct was widespread, pervasive, and well-known by
21 owners of Epson printers, as well as technology industry analysts and advocates.

22 For example, on or about October 10, 2018, a letter was sent by the Electronic

23 Frontier Foundation, a nonprofit public interest organization that defends the rights

24 of technology users, to the Office of the Attorney General of Texas detailing Epson’s

25 conduct, as described herein, and asking the Attorney General to investigate Epson’s

26 practice of disabling printers when third-party ink cartridges are installed. A true
27 and correct copy of the October 10, 2018 letter is attached hereto as Exhibit 1.

28
                                             10
                                  CLASS ACTION COMPLAINT
                                                                Case No.
     Case 3:19-cv-02009-LAB-BGS Document 1 Filed 10/18/19 PageID.11 Page 11 of 30




 1         42.   Additionally, individual accounts of having been victimized by Epson’s
 2 conduct are widely available on consumer and technology websites. Some examples

 3 of these complaints are as follows:

 4

 5
                 I Installed a firmware update, and now the printer can no
                 longer "recognize" my print cartridges which had been
 6               working fine until the update. Word on the Internet is that
 7               Epson deliberately tries to punish people who buy
                 replacement cartridges from other vendors, so they can
 8               sell their overpriced ones, and they do that by updating
 9               the firmware so that other vendor cartridges are "not
                 recognized".
10               This is despicable. I will never buy another Epson
11               product. They have even spawned a cottage industry that
                 for $5 sells a firmware downgrade.
12               It is cheaper to buy a new printer than to buy Epson
13               replacement cartridges. Their business practices are
                 predatory and should be illegal.
14               By: PissedConsumer1167767
15               Source: https://epson.pissedconsumer.com/after-
                 firmware-update-cartridges-not-recognized-
16               201801121167767.html
17
                 I am so disgusted with Epson right now. I purchased my
18               Epson 446 printer. I purchased my ink. In no way should
19               Epson be able to lock up my printer because I choose to
                 use re-purposed ink cartridges. I bought this printer
20               because I am a Girl Scout Leader/Volunteer who wears
21               many hats. I need a printer that will hold up. I also need a
                 printer for some small home jobs too. I was in the middle
22               of a print job and locked up because I decided to run the
23               firmware update and now it will not recognize my ink. I
                 wasted money buying this printer because now I cannot
24               do anything with it. I just purchased $50+ in ink. I will
25               not be forced to use Epson ink. I will go buy a new
                 printer, and I will never recommend or buy another
26               Epson product.
27               By: ColdBlackbird305
                 Source: https://epson.pissedconsumer.com/review.html
28
                                              11
                                  CLASS ACTION COMPLAINT
                                                                 Case No.
     Case 3:19-cv-02009-LAB-BGS Document 1 Filed 10/18/19 PageID.12 Page 12 of 30




 1
                 I do bookkeeping at home. I was working this weekend
                 and noticed I had a download. I have always used off
 2               brand ink and have an entire box of it. As soon as I did
 3               the download my printer locked and said to replace all
                 my inks. I feel I should be able to use any ink I choose. I
 4               feel like my printer is being held hostage. I feel like this
 5               is communism - you buy a product but it is really not
                 yours. Needless to say I could continue to work or do
 6               payroll. I’m throwing it out the window. I will never buy
 7               another Epson product.
                 By: Peggy of Spartanburg, SC
 8               Source:
 9               https://www.consumeraffairs.com/computers/epson.html

10               I recently purchased a new Lenovo computer and
11
                 installed my Epson Stylus SX 115 software onto it. All
                 was fine until the black ink ran out. To make sure that the
12               printer was entirely compatible with the new computer I
13
                 decided to upgrade the driver before I replaced the black
                 ink. I always use compatible inks, because Epson inks are
14               so extortionately expensive, and have never had any
15
                 problems with them. Accordingly, after I had installed
                 the new driver, I replaced the black with a compatible in.
16
                 When I next went to print I received a message telling me
17
                 that the black I had installed was not a genuine Epson ink
18               and, after various other caveats, it asked me if I wished to
                 continue anyway. I clicked the continue button and was
19
                 then taken to a screen that said that the ink cartridge
20               ‘cannot be recognised’, and it showed a big cross over
                 the black cartridge symbol. Since when I have been
21
                 unable to print anything.
22               There has recently been a considerable number of
                 complaints in the press about the practice of printer
23
                 manufacturers refusing to recognize third-party inks
24               when the firmware is updated over the internet. Only this
25
                 month Which magazine has an article about it which tells
                 me that such practices are against my consumer rights
26               because I am entitled to use whichever inks I choose with
27
                 my printer.

28
                                              12
                                   CLASS ACTION COMPLAINT
                                                                 Case No.
     Case 3:19-cv-02009-LAB-BGS Document 1 Filed 10/18/19 PageID.13 Page 13 of 30




 1
                   I therefore request that Epson immediately tell me how to
                   resolve this problem so that I can get my printer working
 2                 again with third-party inks. I am copying this to Which
 3                 magazine, as they are asking to hear from people like me
                   who have had such problems.
 4                 By: Cherry Lewis from Birmingham, ENG
 5                 Source: https://www.hissingkitty.com/complaints-
                   department/epson
 6

 7         Plaintiff Famiglietti’s Experience
 8         43.     Plaintiff Famiglietti purchased an Epson XP-830 in the beginning of
 9 2018 from OfficeMax.

10         44.     Plaintiff Famiglietti considered several different printers but chose the
11 Epson XP-830 because it had the features he was looking for.

12         45.     At the time of the purchase, Plaintiff Famiglietti understood and
13 believed that he would be able to use less expensive third-party ink cartridges. The

14 Epson material he reviewed did not cause him to believe otherwise.

15         46.     Plaintiff Famiglietti’s Epson XP-830 uses 410 & 410XL cartridges. A
16 couple of months after he purchased his Epson printer, Plaintiff Famiglietti

17 purchased EZink remanufactured replacement cartridges from Ebay. They cost less

18 than $20.00 for a pack of four.        Plaintiff Famiglietti purchased the non-Epson
19 cartridges because they were less expensive than the Epson OEM ink cartridges.

20 Epson cartridges would have cost significantly more.

21         47.     When his printer ran out of ink, Plaintiff Famiglietti replaced the Epson
22 OEM cartridges with the EZink ink cartridges. The EZink cartridges worked for

23 several months. He was able to print using his Epson XP-830 without interruption.

24         48.     In March or April, Plaintiff Famiglietti received a message from Epson
25 when he booted up his printer alerting him that there were available Updates for his

26 printer.      Plaintiff Famiglietti understood that the Updates would improve his
27 printer’s functionality. Plaintiffs proceeded to install the Updates.

28
                                               13
                                    CLASS ACTION COMPLAINT
                                                                  Case No.
     Case 3:19-cv-02009-LAB-BGS Document 1 Filed 10/18/19 PageID.14 Page 14 of 30




 1         49.    After he installed the Updates, Plaintiff Famiglietti’s Epson printer
 2 stopped printing.

 3         50.    The Updates included instructions that detected that Plaintiff
 4 Famiglietti had installed non-Epson ink cartridges in his XP-830 printer and disabled

 5 his printer.

 6         51.    After the firmware update, Plaintiff’s XP-830 printer displayed an error
 7 message:

 8
                                            ~
 9                     Cannot r-ecognize the              tol\owing
                       ink cartr-idge(s).
                       Tr-y installing them again.
10                             < Ink Cartr-idges >
                                                     @~   . ..t1. U. 41 OX\..
11                                               - v ·-      -4"\0. 4"\0X\_

12                                                          Proce_e d
13

14

15
           52.    Plaintiff Famiglietti was unable to print using his Epson printer after
16
     the Updates were installed. He did not know that Epson would or that it, in fact did,
17
     use the Updates to access his printer and disable the ink cartridges.
18
           53.    Based on the error message his printer displayed, Plaintiff Famiglietti
19
     replaced all four ink cartridges with new EZink replacement cartridges. The printer
20
     still did not work and continued to display the same error message: "Ink Cartridges
21
     not recognized, replace the cartridges."
22
           54.    Plaintiff Famiglietti attempted to resolve the error message by
23
     unplugging the printer for five (5) minutes and plugging it back in. When prompted
24
     to install cartridges he reinstalled them. His printer still did not work and the same
25
     message appeared on the printer display.
26
           55.    Plaintiff Famiglietti later learned that Updates caused the problem and
27
     attempted to uninstall the Updates that Epson had remotely installed in his printer.
28
                                                14
                                   CLASS ACTION COMPLAINT
                                                                      Case No.
     Case 3:19-cv-02009-LAB-BGS Document 1 Filed 10/18/19 PageID.15 Page 15 of 30




 1 The new software prevented him from reverting to the previous version that did not

 2 disable the EZink ink cartridges.

 3         56.   Epson prevents Epson printer owners to roll back the firmware once it
 4 is installed. Plaintiff Famiglietti attempted to uninstall the software. When his

 5 printer powered up again, it contacted an Epson site and re-installed the Updates

 6 and, once again, disabled his printer.

 7         57.   Plaintiff Famiglietti learned that Epson ink cartridges include one or
 8 more sensor chips that track ink usage, report low-ink conditions, and balk at

 9 wrongly installed or otherwise unacceptable cartridges.      By Epson's standards,
10 "unacceptable" includes any consumables Epson itself did not manufacture.

11         58.   Plaintiff Famiglietti had no reason to believe that Epson would exceed
12 his permission to access his printer to cause him harm.

13         59.   Plaintiff Famiglietti reasonably relied on Epson’s promise to improve
14 his printer’s functioning by installing Updates.

15         60.   Epson engaged in anti-competitive behavior, by limiting Plaintiff
16 Famiglietti and other Epson Printer owners’ choice by forcing them to purchase

17 Epson OEM ink cartridges and to replace less expensive third-party ink cartridges.

18         61.   Epson abused Plaintiff Famiglietti’s permission to remotely install
19 Updates or upgrades.     Rather than fixing bugs, providing enhanced features or
20 otherwise improving his printer’s performance, Epson damaged his printer.

21         62.   As a result of Epson’s conduct, Plaintiff Famiglietti suffered harm.
22 Epson’s software update rendered his EZink ink cartridges useless and required him

23 to replace them with more expensive ink cartridges.       He has had to continue
24 purchasing more expensive ink cartridges.

25         Plaintiff Mondigo’s Experience
26         63.   Plaintiff Mondigo purchased an Epson WorkForce WF-3640 All-in-
27 One Printer in 2016 from Costco.

28
                                            15
                                  CLASS ACTION COMPLAINT
                                                               Case No.
     Case 3:19-cv-02009-LAB-BGS Document 1 Filed 10/18/19 PageID.16 Page 16 of 30




 1         64.    Plaintiff Mondigo considered several different printers but chose the
 2 Epson WorkForce WF-3640 All-in-One Printer because it had the features he was

 3 looking for.

 4         65.    At the time of the purchase, Plaintiff Mondigo believed that he would
 5 be able to use less expensive third-party ink cartridges in the future. The Epson

 6 material he reviewed did not cause him to believe otherwise.

 7         66.    Plaintiff Mondigo’s Epson WorkForce WF-3640 All-in-One Printer
 8 uses 252XL cartridges. After his purchase, Plaintiff Mondigo replaced the printer’s

 9 empty ink cartridges with new Epson cartridges and also with refilled Epson

10 cartridges. Plaintiff Mondigo switched from these Epson products in 2018 when he

11 purchased FreeSub replacement cartridges. Plaintiff Mondigo purchased the non-

12 Epson cartridges because they were less expensive than the Epson ink cartridges.

13 Epson cartridges would have cost significantly more.

14         67.    To this end, when his printer ran out of ink in 2018, Plaintiff Mondigo
15 replaced the Epson cartridges with the FreeSub ink cartridges.           The FreeSub
16 cartridges worked for multiple months.          He was able to print using his Epson
17 WorkForce WF-3640 All-in-One Printer without interruption.

18         68.    At some point, Updates were installed on Plaintiff Mondigo’s printer
19 without his knowledge or consent.

20         69.    The Updates included instructions that detected that Plaintiff Mondingo
21 had installed non-Epson ink cartridges in his printer and disabled his printer.

22         70.    After the Updates were installed, Plaintiff Mondigo received a message
23 from Epson after turning on his Epson WorkForce WF-3640 All-in-One Printer. The

24 error message instructed Plaintiff Mondigo to restart his printer. After he did so, the

25 printer printed a test page but would not print any other job Plaintiff Mondigo sent

26 it.
27         71.    Plaintiff Mondigo attempted to fix his Epson WorkForce WF-3640 All-
28 in-One Printer by restarting it, reinstalling the ink cartridges, and replacing the ink
                                              16
                                   CLASS ACTION COMPLAINT
                                                                 Case No.
     Case 3:19-cv-02009-LAB-BGS Document 1 Filed 10/18/19 PageID.17 Page 17 of 30




 1 cartridges. When these efforts failed, Plaintiff Mondigo purchased a replacement

 2 printer.

 3       V.      CLASS ACTION ALLEGATIONS
 4         72.   Plaintiffs bring this action, on behalf of themselves and all others
 5 similarly situated, as a class action under Rules 23(a) and (b)(3) of the Federal Rules

 6 of Civil Procedure.

 7         73.   Plaintiffs bring this action and seek to certify and maintain it as a class
 8 action on behalf of themselves and a Nationwide Class, as defined below, or in the

 9 alternative, on behalf of State Subclasses, as defined below.

10         A.    The Nationwide Class
11         74.   The Nationwide Class (the “Class”) is initially defined as follows:
12         All United States residents who, within the applicable limitations period,
13 owned or purchased an Epson Printer.

14         Excluded from the Nationwide Class are Defendants, their employees, co-
15 conspirators, officers, directors, legal representatives, heirs, successors and wholly

16 or partly owned subsidiaries or affiliated companies; class counsel and their

17 employees; and the judicial officers or their immediate family members and

18 associated court staff assigned to this case.
19         B.    The State Subclasses
20         75.   In the alternative to the Nationwide Class, Plaintiffs alleges claims on
21 behalf of a state-wide class for certain states (the “Subclasses”). The Subclasses are

22 defined as follows:

23         The Connecticut Subclass
24         All Connecticut residents who, within the applicable limitations period,
25 owned or purchased an Epson Printer.

26         Excluded from the Connecticut Subclass are Defendants, their employees, co-
27 conspirators, officers, directors, legal representatives, heirs, successors and wholly

28 or partly owned subsidiaries or affiliated companies; class counsel and their
                                              17
                                   CLASS ACTION COMPLAINT
                                                                  Case No.
     Case 3:19-cv-02009-LAB-BGS Document 1 Filed 10/18/19 PageID.18 Page 18 of 30




 1 employees; and the judicial officers or their immediate family members and

 2 associated court staff assigned to this case.

 3         The California Subclass
 4         All California residents who, within the applicable limitations period, owned
 5 or purchased an Epson Printer.

 6         Excluded from the California Subclass are Defendants, their employees, co-
 7 conspirators, officers, directors, legal representatives, heirs, successors and wholly

 8 or partly owned subsidiaries or affiliated companies; class counsel and their

 9 employees; and the judicial officers or their immediate family members and

10 associated court staff assigned to this case.

11         76.   Plaintiffs reserve the right to re-define the Class and Subclasses prior
12 to class certification, and thereafter, as necessary.

13         77.   The members of the Class and Subclasses are so numerous that
14 individual joinder is impracticable. Upon information and belief the Class and

15 Subclasses include thousands of owners of Epson printers. Plaintiffs do not know

16 the precise number of Class and Subclasses members, but they may be ascertained

17 from Defendant’s books and records.

18         78.   There are numerous questions of law and fact common to Plaintiffs and
19 the Class and Subclasses.        Questions common to the Class and Subclasses
20 predominate over any questions that may affect individual Class or Subclass

21 members, including, but not limited to:

22
                     a. Whether Epson violated the Computer Fraud and Abuse Act 18
23

24                      U.S.C.§ 1030;

25                   b. Whether Epson violated the California Computer Data Access
26
                        And Fraud Act, Cal. Penal Code § 502;
27

28
                                              18
                                   CLASS ACTION COMPLAINT
                                                                Case No.
     Case 3:19-cv-02009-LAB-BGS Document 1 Filed 10/18/19 PageID.19 Page 19 of 30




 1
                    c. Whether Epson violated the California Unfair Competition Law,

 2                     Cal. Bus. & Prof. Code §§ 17200 et seq., and the California False
 3
                       Advertising Law, Cal. Bus. & Prof. Code §§ 17500, et seq.;
 4

 5                  d. Whether Epson violated the Connecticut Unfair Trade Practices

 6                     Act, Conn. Gen. Stat. § 42-110a et seq.;
 7
                    e. Whether Epson made material misrepresentations and omissions
 8

 9                     regarding Plaintiff’s and the Class and Subclasses’ Epson

10                     printers;
11
                    f. Whether Epson’s disablement of consumers Epson           printers
12

13                     constituted unfair or fraudulent practices under California law;

14                  g. Whether Epson’s practices harmed Plaintiffs and Class and
15
                       Subclass members;
16

17                  h. Whether Plaintiffs’ and the Class and Subclass members’ Epson
18                     printers are electronic or high speed data processing devices as
19
                       defined in the Computer Fraud and Abuse Act;
20

21                  i. Whether Epson knowingly accessed Plaintiffs’ and Class and
22                     Subclass members’ Epson’s printers;
23
                    j. Whether Plaintiffs’ and Class and Subclass members authorized
24

25                     Epson to access their Epson printers;
26                  k. Whether Epson exceeded its authority when it accessed
27
                       Plaintiffs’ and Class and Subclass members’ Epson printers;
28
                                             19
                                   CLASS ACTION COMPLAINT
                                                                  Case No.
     Case 3:19-cv-02009-LAB-BGS Document 1 Filed 10/18/19 PageID.20 Page 20 of 30




 1
                     l. Whether Epson knowingly transmitted a program information,

 2                      code, or command that damaged Plaintiffs’ and Class and
 3
                        Subclass members’ Epson printers;
 4

 5                   m. Whether Epson knowingly added, altered, deleted, or destroyed

 6                      any data, computer software or program related to Plaintiffs’ and
 7
                        Class and Subclass members’ printers;
 8

 9                   n. Whether Epson knowingly disrupted the Plaintiffs’ and Class

10                      and Subclass members’ printers;
11
                     o. Whether Plaintiffs’ and Class and Subclass members are entitled
12

13                      to equitable relief;

14                   p. The proper measure of damages; and
15
                     q. Whether Plaintiffs’ and Class and Subclass are entitled to
16

17                      restitution, and if so, in what amount.
18
           79.    Plaintiffs’ claims are typical of the claims of the Class and Subclasses
19
     he seeks to represent under FED. R. CIV. P. 23(a)(3) because Plaintiffs and members
20
     of the Class and Subclasses purchased and/or owned an Epson printer and have been
21
     subject to the same wrongful practices and have been harmed thereby in the same
22
     manner.
23
           80.    Plaintiffs will fairly and adequately represent and protect the interests
24
     of the Class and Subclasses as required by FED. R. CIV. P. 23(a)(4). Plaintiffs are
25
     adequate representatives of the Class and Subclasses because they have no interests
26
     that are adverse to the interests of the Class and/or Subclasses. Plaintiffs and their
27
     counsel are committed to the vigorous prosecution of this action and have the
28
                                               20
                                   CLASS ACTION COMPLAINT
                                                                  Case No.
     Case 3:19-cv-02009-LAB-BGS Document 1 Filed 10/18/19 PageID.21 Page 21 of 30




 1 financial resources to do so. Plaintiffs have retained counsel who are competent and

 2 experienced in handling class action litigation on behalf of consumers and who do

 3 not have any interest adverse or antagonistic to those of the Class and Subclasses.

 4         81.    A class action is superior to any other available means for the fair and
 5 efficient adjudication of this controversy, and no unusual difficulties are likely to be

 6 encountered in the management of this class action. The damages or other financial

 7 detriment suffered by Plaintiffs and each Class and Subclass member are relatively

 8 small compared to the burden and expense that would be required to individually

 9 litigate their claims against Defendant, so it would be impracticable for each Class

10 and/or Subclass member to individually seek redress for Defendant's wrongful

11 conduct. Even if Class and Subclass members could afford individual litigation,

12 individualized litigation creates a potential for inconsistent or contradictory

13 judgments, and increases the delay and expense to all parties and the court system.

14 By contrast, the class action device presents far fewer management difficulties, and

15 provides the benefits of single adjudication, economy of scale, and comprehensive

16 supervision by a single court.

17                                  FIRST CAUSE OF ACTION
18               VIOLATION OF THE COMPUTER FRAUD AND ABUSE ACT
19                                        18 U.S.C. § 1030
20                               (ON BEHALF OF THE CLASS)
21         82.    Plaintiffs repeat and re-allege the allegations contained in the foregoing
22 paragraphs as if fully set forth herein.

23         83.    The CFAA is a federal criminal statute that prohibits computer crimes,
24 including unauthorized access to a computer, or access that exceeds any

25 authorization and allows persons who have been damaged thereby to bring claims

26 under the CFAA.
27         84.    The CFAA permits “any person who suffers damages or loss by reason
28 of a violation of this section and may maintain a civil action against the violator to
                                               21
                                    CLASS ACTION COMPLAINT
                                                                  Case No.
     Case 3:19-cv-02009-LAB-BGS Document 1 Filed 10/18/19 PageID.22 Page 22 of 30




 1 obtain compensatory damages and injunctive relief or other equitable relief.” 18

 2 U.S.C. § 1030 (g).

 3         85.   Plaintiffs and Class and Subclass members are “persons” under the
 4 CFAA, 18 U.S.C. § 1030(e)(12).

 5         86.   Plaintiffs’ and Class and Subclass members’ Epson printers are
 6 “computers” under the CFAA. Under the CFAA “the term ‘computer’ means an

 7 electronic, magnetic, optical, electrochemical, or other high speed data processing

 8 device performing logical, arithmetic, or storage functions, and includes any data

 9 storage facility or communications facility directly related to or operating in

10 conjunction with such device.” 18 U.S.C. § 1030(e)(1). Epson printers are data

11 processing devices and perform storage functions.

12         87.   Plaintiffs’ and Class and Subclass members’ Epson printers are
13 “protected computers” under the CFAA. They are “used in or affecting interstate or

14 foreign commerce or communication.” 18 U.S.C. § 1030(e)(2)(B).

15         88.   Under the CFAA, “the term ‘damage’ means any impairment to the
16 integrity or availability of data, a program, a system, or information.”

17         89.   The CFAA establishes liability against anyone who “knowingly causes
18 the transmission of a program, information, code, or command, and as a result of
19 such conduct, intentionally causes damage without authorization, to a protected

20 computer.” 18 U.S.C. § 1030(a)(5)(A).

21         90.   “[T]he term “exceeds authorized access” means to access a computer
22 with authorization and to use such access to obtain or alter information in the

23 computer that the accesser is not entitled so to obtain or alter.”

24         91.   Epson knowingly and with authorization exceeded its authorized access
25 to Plaintiffs and Class and Subclass members’ printers and caused damage.

26         92.   Epson took advantage of its ability to access Epson printers and caused
27 the Epson printers to stop working.       Epson used its software and/or firmware
28 Updates to “knowingly” transmit “a program, information, code, or command, and
                                              22
                                   CLASS ACTION COMPLAINT
                                                                 Case No.
     Case 3:19-cv-02009-LAB-BGS Document 1 Filed 10/18/19 PageID.23 Page 23 of 30




 1 as a result of such conduct” intentionally damaged Plaintiffs’ Epson printers as well

 2 as the Class and Subclasses’ Epson printers. 18 U.S.C. § 1030(a)(5)(A).

 3         93.   Epson’s knowing intrusions into the Plaintiffs’ and the Class and
 4 Subclasses’ Epson printers resulted in damage to Plaintiffs and Class members, by

 5 using its Updates to disable Plaintiffs’ and Class member’s printers and by forcing

 6 them to purchase more expensive third-party ink cartridges and preventing Plaintiffs

 7 and Class members from using cheaper third-party ink cartridges.

 8         94.   Plaintiffs and Class members seek recovery of damages and all other
 9 relief allowed under 18 U.S.C. § 1030(g).

10                              SECOND CAUSE OF ACTION
11               VIOLATION OF THE CONNECTICUT UNFAIR TRADE
12                                  PRACTICES ACT
13                         CONN. GEN. STAT. § 42-110A ET SEQ.
14                   (ON BEHALF OF THE CONNECTICUT SUBCLASS)
15         95.   Plaintiff Famiglietti repeats and re-alleges the allegations contained in
16 paragraphs 1-113 above, as if fully set forth herein.

17         96.   CUPTA prohibits “unfair methods of competition and unfair or
18 deceptive acts or practices in the conduct of any trade or commerce.” Conn. Gen
19 Stat. § 42-110b.

20         97.   Plaintiff Famiglietti has suffered an ascertainable loss of money or
21 property as a result of Epson’s unfair methods of competition and unfair and

22 deceptive acts.

23         98.   Epson’s acts offends public policy that prohibits knowing and or
24 unauthorized access to computers and printers, or access that exceeds any

25 authorization given to disable those devices in order to retain market share and

26 profits.
27         99.   Epson’s practice of accessing Plaintiff’s and other Connecticut
28 Subclass’ to knowingly disable functioning third-party ink cartridges to force the
                                             23
                                  CLASS ACTION COMPLAINT
                                                                Case No.
     Case 3:19-cv-02009-LAB-BGS Document 1 Filed 10/18/19 PageID.24 Page 24 of 30




 1 Plaintiff Famiglietti and the Connecticut Subclass to purchase Epson’s more

 2 expensive OEM ink cartridges and to eliminate competition from third-party ink

 3 cartridge vendors is immoral, unethical, oppressive and unscrupulous.

 4         100. Epson had reasonable alternatives to ensure its market share and
 5 maintain or increase profits.

 6         101. Epson engaged in deceptive business practices by misrepresenting the
 7 functionality of third-party ink cartridges and the purpose of its Updates.

 8         102. Epson mislead Plaintiff Famiglietti and the Connecticut Subclass by
 9 leading its members to believe that third-party ink cartridges would damage their

10 printers and could not function when, in truth, those ink cartridges would not harm

11 their printers and did function until Epson disabled them. Epson intentionally caused

12 the third-party ink cartridges to malfunction.

13         103. Plaintiff Famiglietti and the Connecticut Subclass relied on Epson’s
14 false and misleading statements and were harmed thereby.

15         104. The Connecticut Subclass is entitled to relief under CUPTA, including
16 damages, punitive damages, equitable and injunctive relief and attorneys’ fees and

17 costs to the extent allowed.

18                                 THIRD CAUSE OF ACTION
19            VIOLATION OF THE CALIFORNIA UNFAIR COMPETITION
20                                    LAW (“UCL”)
21                     (CAL. BUS. & PROF. CODE § 17200, ET SEQ.)
22                     (ON BEHALF OF THE CALIFORNIA CLASS)
23         105. Plaintiffs repeat and re-alleges the allegations contained in paragraphs
24 1-123 above, as if fully set forth herein.

25         106. Epson’s headquarters are located in California and Epson regularly
26 conducts business throughout the State of California.
27         107. The conduct described herein emanated from Epson’s California
28 headquarters
                                                24
                                   CLASS ACTION COMPLAINT
                                                                Case No.
     Case 3:19-cv-02009-LAB-BGS Document 1 Filed 10/18/19 PageID.25 Page 25 of 30




 1         108. Epson must adhere to the requirements of the UCL.
 2         109. The UCL prohibits acts of unfair competition, including unlawful,
 3 unfair or fraudulent business acts or practices.

 4         110. Epson has engaged in unfair, unlawful or fraudulent business acts and
 5 practices in violation of the UCL, in that: (a) Epson's practices and conduct are

 6 immoral, unethical, oppressive and substantially harmful to Plaintiffs and the

 7 members of the California Subclass; (b) the justification for Epson’s practices and

 8 conduct is outweighed by the gravity of the injury to Plaintiffs and the California

 9 Subclass; and (c) Epson's practices constitute unfair, fraudulent, untrue or

10 misleading actions that exploit and mislead members of the public.

11         111. Epson’s practices were unfair because it is unethical, immoral,
12 oppressive, and substantially injurious to consumers for Epson to knowingly and

13 intentionally disable functioning third-party ink cartridges to force Plaintiffs and the

14 California Subclass members to purchase Epson’s more expensive OEM ink

15 cartridges and to eliminate competition from third-party ink cartridge vendors and

16 to use Updates that were characterized as providing improvements and fixes to

17 damage and disable Plaintiffs’ and the California Subclass’s Epson printers to force

18 them to use Epson OEM ink cartridges.
19         112. The gravity of the harm resulting from Epson’s conduct outweighs any
20 possible utility of the conduct. Epson had reasonable alternatives to ensure its

21 market share and maintain or increase profits.

22         113. Epson’s practices were fraudulent because Plaintiffs and the California
23 Subclass were deceived and likely to be deceived by Epson’s misrepresentation

24 regarding its Updates and the functionality of third-party ink cartridges.

25         114. The harm caused by these practices outweighs any possible utility such
26 business practices could have.
27

28
                                              25
                                   CLASS ACTION COMPLAINT
                                                                 Case No.
     Case 3:19-cv-02009-LAB-BGS Document 1 Filed 10/18/19 PageID.26 Page 26 of 30




 1         115. Epson engaged in fraudulent business practices by misrepresenting the
 2 functionality of third-party ink cartridges and the purpose of its software and

 3 firmware Updates.

 4         116. Epson’s statements and representations would mislead a reasonable
 5 consumer into believing that it is not possible to use third-party ink in an Epson

 6 printer.    Epson further mislead consumers by leading them to believe that its
 7 software     and/or firmware Updates would improve their Epson printers’
 8 functionality.   Instead they disabled the printers. Plaintiffs and the California
 9 Subclass reasonably relied on Epson’s statements and purchased ink cartridges that

10 Epson disabled or purchased more expensive Epson brand cartridges believing that

11 the third-party ink cartridges were defective.

12         117. Epson’s practices were unlawful because they violated the CFAA and
13 the California Penal Code § 502.

14         118. Epson’s conduct caused the California Subclass to suffer an injury in
15 fact.

16         119. The California Subclass is entitled to relief under the UCL, including
17 restitution, declaratory relief as well as attorneys’ fees and costs to the extent

18 allowed.
19                              FOURTH CAUSE OF ACTION
20            VIOLATION OF THE CALIFORNIA FALSE ADVERTISING LAW
21                                        (“FAL”)
22                     (CAL. BUS. & PROF. CODE § 17500, ET SEQ.)
23                     (ON BEHALF OF THE CALIFORNIA CLASS)
24         120. Plaintiffs repeats and re-alleges the allegations contained in paragraphs
25 1-138 above, as if fully set forth herein.

26         121. Epson violated the FAL by using false and misleading advertising and
27 statements and omitting material information.

28
                                                26
                                   CLASS ACTION COMPLAINT
                                                                Case No.
     Case 3:19-cv-02009-LAB-BGS Document 1 Filed 10/18/19 PageID.27 Page 27 of 30




 1         122. Epson misled Plaintiffs and the California Subclass by leading its
 2 members to believe that third-party ink cartridges would damage their printers and

 3 could not function when, in truth, those ink cartridges would not harm their printers.

 4 Epson intentionally caused the third-party ink cartridges to malfunction.

 5         123. As a direct and proximate result of Epson’s false and misleading
 6 statements and advertising, the California Subclass suffered an injury in fact and lost

 7 money and property.

 8         124. The California Subclass relied on Epson’s false and misleading
 9 statements and were harmed thereby.

10         125. The California Subclass brings this action seeking to enjoin Epson from
11 continuing to engage in its false and misleading statements and to require Epson to

12 provide truthful and non-misleading information to consumers.            The California
13 Subclass seeks restitution of the monies Epson obtained as a result of its false and

14 misleading advertising, with interest and an award of reasonable attorneys’ fees and

15 costs, under the applicable law.

16                                FIFTH CAUSE OF ACTION
17                       VIOLATION OF CAL. PENAL CODE § 502
18                     (ON BEHALF OF THE CALIFORNIA CLASS)
19         126. Plaintiffs repeats and re-alleges the allegations contained in paragraphs
20 1-144 above, as if fully set forth herein.

21         127. Cal. Penal Code § 502 prohibits knowing access to computers,
22 computer systems and networks.

23         128. The California Penal Code authorizes Epson printer owners to bring a
24 civil action “against the violator for compensatory damages and injunctive relief or

25 other equitable relief. Compensatory damages shall include any expenditure

26 reasonably and necessarily incurred by the owner or lessee to verify that a computer
27 system, computer network, computer program, or data was or was not altered,

28 damaged, or deleted by the access.” Cal. Penal Code § 502(d)(1).
                                                27
                                   CLASS ACTION COMPLAINT
                                                                 Case No.
     Case 3:19-cv-02009-LAB-BGS Document 1 Filed 10/18/19 PageID.28 Page 28 of 30




 1         129. Cal. Penal Code § 502(c)(1) makes it an offense to “[k]nowingly
 2 access[] and without permission alter[], damage[], delete[], destroy[], or otherwise

 3 uses any data, computer, computer system, or computer network in order to either

 4 (A) devise or execute any scheme or artifice to defraud, deceive, or extort, or (B)

 5 wrongfully control or obtain money, property, or data.”

 6         130. Cal. Penal Code § 502(c)(4) makes it an offense to, “[k]nowingly
 7 access[] and without permission add[], alter[], damage[], delete[], or destroy[] any

 8 data, computer software, or computer programs which reside or exist internal or

 9 external to a computer, computer system, or computer network.”

10         131. Epson accessed the California Subclass’s printers, in that Epson was
11 able “to gain entry to, instruct, cause input to, cause output from, cause data

12 processing with, or communicate with, the logical, arithmetical, or memory function

13 resources of a computer, computer system, or computer network.” Cal. Penal Code

14 § 502(b)(1).

15         132. Epson violated the Cal. Penal Code when it executed a scheme or
16 artifice and knowingly accessed the California Subclass’s printers and damaged and

17 interfered with them to “wrongfully control or obtain money, property or data” from

18 members of the California Subclass.
19         133. As a proximate result of Epson’s violation of Cal. Penal Code § 502,
20 the California Subclass were damaged and are entitled to compensatory damages,

21 equitable relief and reasonable attorneys’ fees.

22                                   PRAYER FOR RELIEF
23                WHEREFORE, Plaintiffs individually and on behalf of all others
24 similarly situated, respectfully request this Court enter a judgment against Defendant

25 in favor of Plaintiffs and grant the following relief:

26         A.     Enter an Order certifying the proposed Class and Subclasses and
27 appointing Plaintiffs as Class Representatives;

28         B.     Enter an Order issuing appropriate notice to the Class and Subclasses
                                              28
                                   CLASS ACTION COMPLAINT
                                                                Case No.
     Case 3:19-cv-02009-LAB-BGS Document 1 Filed 10/18/19 PageID.29 Page 29 of 30




 1 at Defendant’s expense;

 2         C.    Declare, adjudge and decree that Defendant violated the CFAA;
 3         D.    Declare, adjudge and decree that Defendant violated Cal. Penal Code §
 4 502.

 5         E.    Declare, adjudge and decree that Defendant’s conduct as alleged herein
 6 is unlawful, unfair and/or deceptive;

 7         F.    Declare, adjudge and decree that Defendant engaged in unfair methods
 8 of competition and unfair and deceptive acts;

 9         G.    Declare, adjudge and decree that Defendant’s advertising and
10 statements were false and misleading;

11         H.    Award Plaintiffs and the members of the Class and Subclasses
12 compensatory and statutorily enhanced damages or compensation as provided for

13 under law for each of the causes of action set forth above;

14         I.    Award restitution and disgorgement of Defendant’s revenues or profits
15 from its illegal behavior described herein to Plaintiffs and members of the Class and

16 Subclasses;

17         J.    Award declaratory and injunctive relief as permitted by law or equity,
18 including: enjoining Defendants from continuing the unlawful practices as set forth
19 herein, and directing Defendants to identify, with Court supervision, victims of its

20 conduct and to disgorge to them all monies acquired by Defendants by means of any

21 act or practice declared by this Court to be wrongful or pay them restitution and

22 change their business practices.

23         K.    Award Plaintiffs and the Class and Subclasses reasonable attorneys’
24 fees, costs and pre-and post-judgment interest; and

25         L.    Award such other and further relief as the Court deems just and proper.
26
27

28
                                             29
                                  CLASS ACTION COMPLAINT
                                                                 Case No.
     Case 3:19-cv-02009-LAB-BGS Document 1 Filed 10/18/19 PageID.30 Page 30 of 30




 1
     Date: October 18, 2019                Respectfully submitted,

 2                                         CARLSON LYNCH LLP
 3
                                           By: /s/ Eric D. Zard
 4                                         (Eddie) Jae K. Kim
 5                                         Eric D. Zard
                                           1350 Columbia Street, Suite 603
 6                                         San Diego, CA 92101
 7                                         Telephone: (619) 762-1903
                                           Facsimile: (619) 756-6991
 8                                         Email: ekim@carlsonlynch.com
 9
                                           Edwin J. Kilpela (pro hac vice)
10                                         1133 Penn Ave, 5th Floor
11                                         Pittsburgh, PA 15222
                                           Telephone: 412-322-9243
12                                         Facsimile: 412-231-0246
13                                         Email: ekilpela@carlsonlynch.com

14                                         James P. McGraw, III
15                                         1133 Penn Ave, 5th Floor
                                           Pittsburgh, PA 15222
16                                         Telephone: 412-322-9243
17                                         Facsimile: 412-231-0246
                                           Email: jmcgraw@carlsonlynch.com
18
19                                         KEHOE LAW FIRM, P.C.
20                                         Michael K. Yarnoff
21                                         Two Penn Center Plaza
                                           1500 JFK Blvd. Ste. 1020
22                                         Philadelphia, PA 19102
23                                         Telephone: 215-792-6676
                                           Email: myarnoff@kehoelawfirm.com
24

25

26
27

28
                                          30
                                CLASS ACTION COMPLAINT
                                                           Case No.
